Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Interpretation of claim 12 under 35 USC 112(f) has been withdrawn in response to amended claim submitted on 7/19/2021.
Rejection of claims 1-6, 8, 9, 11-16, 18-20 has been withdrawn in response to amended claims 1 and 12.
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant stated: 
Vestal discloses a job management system that receives and processes job requests in an automated physical environment, such as a warehouse, factory, hospital, office building, mail or online order processing facility, or similar enterprise, where the physical environment includes a fleet of mobile robots for automated handling of the job requests. The purpose of Vestal is to control the robot to reach the set working position to perform job operations. The purpose of the claim 1 is to control the robot to reach a position where the target can be controlled, so as to perform the control task on the target. 
Applicant has amended claim 1 and respectfully asserts that claim 1, as amended, is neither anticipated nor rendered obvious by the cited references. For example, claim 1 has been amended to recite, in part: 
(1)selecting, based on the present position of the target, at least one member 
designated for controlling the target to execute a control task on the target; 
(2) the acquiring a present position of the target comprises: obtaining, on a 
 
map, coordinates of the present position of the target and coordinates of branch points, wherein the branch points comprise at least 1st-level branch 
points; 
notifying the selected each of the at least one member to rush to the 
designated location within the designated time to control the target; 
wherein the selecting, based on the present position of the target, at least one member designated for controlling the target to execute a control task on the 
target comprises: 
examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1st -level branch point before the target arrives 
at a present maximum velocity; and 
if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1s' -level branch point, wherein the designated time is the time period for which the target arrives at the 1s' -level branch point at the present maximum velocity, and the designated 
location is the 1s' -level branch point; 
or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to i'" -level branch points 
comprises: 
examining, for each i'" -level branch point, whether one or more members is capable of arriving at the each i'-level branch point before the target arrives at 
a present maximum velocity; and 
if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each i'-level branch point; otherwise, performing another round of searching and  examining 
corresponding to (i+1)'h-level branch points; 
wherein i is an integer more than one. 
Since Vestal neither discloses nor suggests at least the above features, Applicant respectfully submits that claim 1 is allowable over Vestal. 

2. Ichinose (US 8195353) discloses a robot device and a guide system for guiding an unguided person such as a visitor to a destination. Therefore, the purpose of Ichinose is to guide person to the destination they want to by the guidance of the robot. However, the destination is already known and fixed and the destination is input to the robot by the human. 
 
 The robot is located near the human in the process of performing the guiding task, to guide the human forward. However, the purpose of the claim 1 is to control the robot to reach a position where the target can be controlled, so as to perform the control task on the target. The robot is not near the target during the execution of the task, but rushes to the target position at the final moment to achieve control of the target. The above is the essential difference between the present application and Ichinose. 
Applicant has amended claim 1 and respectfully asserts that claim 1, as amended, is neither anticipated nor rendered obvious by the cited references. 
Since Ichinose neither discloses nor suggests at least the above features, Applicant respectfully submits that claim 1 is allowable over Ichinose. 
3. Isaza (NPL A cover-based approach to multi-agent moving target pursuit) discloses a Cover-Based Approach to Multi-Agent Moving Target Pursuit. Isaza applies the coverage-based CRA algorithm to coordinate multiple pursuers to pursue a moving target, and to limit the target's mobility by "surrounding" it. 
In order to solve the problem of the cost of calculating coverage in the existing method, and the problem that all the pursuers are waiting for other pursuers to capture in the end, Isaza includes two enhancements: abstraction and risk. Abstraction builds a hierarchy of progressively smaller clique abstractions of the original search space, stopping when the abstraction consists of a single state (that is to return to the original space). Risk using the PRA* algorithm implements this "rush-in" policy by sending a pursuer directly to the target's present position. PRA* exploits abstraction to speed up a single-agent's search by searching in an abstract space, then doing partial refinement. This means that little work is lost when the target moves because the pursuer has not computed the path all the way to the target. PRA* algorithm introduce a risk parameter w E [0, 1] to balance the trade-off between surrounding and rushing. A w = 0 pursuer would hold back to limit the target's mobility, while a w = 1 pursuer would rush in for a capture. 
Isaza is a chasing method in which all chasers are dispatched at the same time, and because it is based on a coverage method, that is, each chaser will know the chasing range that it can cover within a certain period of time. Therefore, during the chasing process, a clear designated location to capture the target is not determined, that is, the chaser itself will not know the location to capture the target. 
In the present application, it is necessary to determine the present position of the target and determine the position to control the target according to the movement of the target (such as the branch point and the 1s' -level branch point), and then select the robot (that is, the member) to perform the task for the branch point, and the robot will rush to the branch point or 
 the 1st-level branch point to control the target. The above is the essential difference between the present application and Isaza. 
Applicant has amended claim 1 and respectfully asserts that claim 1, as amended, is neither anticipated nor rendered obvious by the cited references. 
Since Isaza neither discloses nor suggests at least the above features, Applicant 
respectfully submits that claim 1 is allowable over Isaza.

Examiner respectfully disagrees:
Rejection of claim 1 is not relied upon Vestal, Ichinose or Isaza independently, rather the rejection is relied upon modification of Vestal through Ichinose and Isaza.

Vestal teaches:
selecting, based on the present position of the target, at least one member designated for controlling the target to execute a control task on the target([0020], disclosing job management system determines the job location and job operation associated, and selects a suitable robot to handle the job. Performing job operation is executing control task on the target. [0022], disclosing picking up, transporting and dropping off objects and materials, as well as other tasks unrelated to transporting objects and materials, such as drilling, stamping or cutting an object, or cleaning up (sanitizing or disinfecting) an area. [0083], disclosing robots are configured to engage and interact with people and equipment. All these tasks are to be performed at a specific location, and the person or equipment that the task is performed on is a target, and the actual action of performing the job is executing control task on the target). Therefore Vestal deploys robot suitable for the job to the location of the target to execute control task.


notifying the selected each of the at least on member to rush to the designated location within the designated time to control the target ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined. Hence robot i.e. member is notified to rush to designated location within designated time to control the target). 
Vestal further teaches that current state and velocity of robot is known ([0130], disclosing position, velocity, job status and battery level of robot is known. And [0031], disclosing robot is selected as candidate to perform a job than any of the other candidates because it is closer to the job location, capable of moving with a higher velocity, has a higher level of battery charge).

Vestal does not disclose:
coordinates of branch points, wherein the branch points comprise at least 1st-level branch points;
Ichinose teaches of branch points (Fig 4 and column 4 lines 49-67, disclosing robot 1a guiding person 2 and robot 1b is at neighborhood of the next destination. Robot are configured 
It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Vestal utilize branch points in work area as taught by Ichinose to accurately and effectively determine capacity of each robot to perform a task at specific location with in specific time: thereby improving overall efficiency of the system

Modified Vestal also does not disclose:
examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1St -level branch point before the target arrives at a present maximum velocity; and

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1St -level branch point, wherein the designated time is the time period for which the target arrives at the 1St -level branch point at the present maximum velocity, and the designated location is the 1st -level branch point;
or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to ith-level branch points comprises:
examining, for each i' -level branch point, whether one or more members is capable of arriving at the each i' -level branch point before the target arrives at a present maximum velocity; and
if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each itch-level branch point;
otherwise, performing another round of searching and examining corresponding to (+1)'h -level branch points;


Isaza teaches: examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1st-level branch point before the target arrives at a present maximum velocity, and the designated location is the 1st -level branch point (Page 54 column 2 Problem Formulation, disclosing vertices are called states and edges are called actions. Edge weights represent distances, therefore edges are paths and states are branch points. Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover set, therefore all the states i.e. branch points are assessed for pursuer to reach before target. Therefore Isaza examines that for each branch point, whether the member(s) are capable of arriving at their current maximum velocity before the target); and 

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1st-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if the pursuers occupies same location as the target. Therefore when it is determined that a state is in cover set, a pursuer is sent for interception at that state); 


examining, for each ith level branch point, whether one or more members is capable of arriving at the each ith-level branch point before the target arrives at a present maximum velocity (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover set, therefore all the states i.e. ith level branch points are assessed for pursuer to reach before target); and 

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each ith-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if the pursuers occupies same location as the target. Therefore when it is determined that a state is in cover set, a pursuer is sent for interception at that state); 

otherwise, performing another round of searching and examining corresponding to (i+1)th-level branch points(Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover 

wherein i is an integer more than one (page 52 column 2 2nd paragraph, disclosing pursuers compute their respective coves sets independently but with respect to position of other pursuers, thereby avoiding combinatorial explosion of their joint action space and maximize their individual cover set. Therefore one robot computes cover sets for location i and other computes for location i+1, because there are 2 robots, there are 2 cover sets i.e. an integer number more than 1). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of vestal to determine if member can reach a location before the target or not, and selecting a location where member can reach before as taught by Isaza to accommodate, assist or intercept a moving target where cooperation of target is not desired or possible.

Applicant also stated “ Isaza is a chasing method in which all chasers are dispatched at the same time, and because it is based on a coverage method, that is, each chaser will know the chasing range that it can cover within a certain period of time. Therefore, during the chasing process, a clear designated location to capture the target is not determined, that is, the chaser itself will not know the location to capture the target. 
In the present application, it is necessary to determine the present position of the target and determine the position to control the target according to the movement of the target (such as 
 the 1st-level branch point to control the target. The above is the essential difference between the present application and Isaza”.

Isaza is relied upon only for the teaching of checking whether each of agent can intercept the target i.e. reach a particular location before the target arrives. The check is performed for every agent for all possible locations. Determination is the present position of target is taught by Vestal ([0020], disclosing job management system receives coordinates and manages job requests. Coordinates are present position of the target. Target is where a job has to be performed. [0083], disclosing mobile robots configured to engage and interact with people and equipment). 

Therefore Vestal acquires position of the target and dispatches best robot to execute a task on the target. Through teaching of Ichinose, Vestal dispatches multiple robots to target location as well as branch points, and through teaching of Isaza, Vestal determines which robot is best suited to execute task on the target and on what location(s) each robot is capable of executing the task.

Therefore claim 1 is anticipated by Vestal in view of Ichinose and Isaza. Hence rejection of claim 1 is maintained. Claim 12 recites same limitation as of claim 1, thus rejection of the claim is maintained. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vestal (US Publication NO. 20140365258) in view of Ichinose (US Patent No. 8195353) and Isaza (NPL, A Cover-Based Approach to Multi-Agent Moving Target Pursuit, 2008, Association for the Advancement of Artificial Intelligence).

For claim 1, Vestal teaches: A method for controlling a target in a task ([0083], disclosing mobile robots configured to engage and interact with people and equipment. Engaging and interacting with people/equipment is controlling a target), comprising: 
acquiring a present position of the target ([0020], disclosing job management system receives coordinates and manages job requests. Coordinates are present position of the target. Target is where a job has to be performed. [0083], disclosing mobile robots configured to engage and interact with people and equipment) wherein the acquiring a present position of the target comprises: 
obtaining, on a map, coordinates of the present position of the target([0020], disclosing job management system receives coordinates and manages job requests. Coordinates are present position of the target. [0083], disclosing mobile robots configured to engage and interact with people and equipment i.e. target); and 

selecting, based on the present position of the target, at least one member designated for controlling the target to execute a control task on the target([0020], disclosing job management system determines the job location and job operation associated, and selects a suitable robot to handle the job. Performing job operation is executing control task on the target), and 

determining a designated location where and a designated time when each of the at least one member shall arrive for controlling the target and notifying the designated location and the designated time to the each selected member ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected 
	and notifying the selected each of the at least on member to rush to the designated location within the designated time to control the target ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined. Hence robot i.e. member is notified to rush to designated location within designated time to control the target)
	
Vestal does not disclose: and coordinates of branch points, wherein the branch points comprise at least 1st-level branch points;

Ichinose teaches of branch points (Fig 4 and column 4 lines 49-67, disclosing robot 1a guiding person 2 and robot 1b is at neighborhood of the next destination. Robot are configured in a relay to guide the unguided person. Therefore robot 1b is positioned at branch point of location of robot 1a)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Vestal utilize branch points in work area as taught by Ichinose to accurately and effectively determine capacity of each robot to perform a task at specific location with in specific time: thereby improving overall efficiency of the system.


wherein the selectin, based on the present position of the target, at least one member designated for controlling the target to execute a control task on the target comprises:
examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1St -level branch point before the target arrives at a present maximum velocity; and

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1St -level branch point, wherein the designated time is the time period for which the target arrives at the 1St -level branch point at the present maximum velocity, and the designated location is the 1st -level branch point;
or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to ith-level branch points comprises:
examining, for each i' -level branch point, whether one or more members is capable of arriving at the each i' -level branch point before the target arrives at a present maximum velocity; and
if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each itch-level branch point;
otherwise, performing another round of searching and examining corresponding to (+1)'h -level branch points;
wherein i is an integer more than one.

Isaza teaches: examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1st-level branch point before the target arrives at a present maximum velocity, and the designated location is the 1st -level branch point (Page 54 

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1st-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if the pursuers occupies same location as the target. Therefore when it is determined that a state is in cover set, a pursuer is sent for interception at that state); 

or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to ith-level branch points comprises: 

examining, for each ith level branch point, whether one or more members is capable of arriving at the each ith-level branch point before the target arrives at a present maximum velocity (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each ith-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if the pursuers occupies same location as the target. Therefore when it is determined that a state is in cover set, a pursuer is sent for interception at that state); 

otherwise, performing another round of searching and examining corresponding to (i+1)th-level branch points(Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover set, therefore all the states i.e. branch points are assessed for pursuer to reach before target. Therefore a state that is target cover set is not chosen for interception, and when a state that is in cover set is determined, it is chosen for interception); 

wherein i is an integer more than one (page 52 column 2 2nd paragraph, disclosing pursuers compute their respective coves sets independently but with respect to position of other pursuers, thereby avoiding combinatorial explosion of their joint action space and maximize 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of vestal to determine if member can reach a location before the target or not, and selecting a location where member can reach before as taught by Isaza to accommodate, assist or intercept a moving target where cooperation of target is not desired or possible.

For claim 2, Vestal modified through Ichinose and Isaza teaches: The method of claim 1,

Vestal further teaches: wherein: in the at least one member designated for controlling the target ([0020], disclosing job management system selects a robot to carry out job request)

Vestal does not disclose: a different member is selected for each of the branch points.

Ichinose teaches different members deployed to branch points (Fig 4 and column 4 lines 49-67, disclosing robot 1a guiding person 2 and robot 1b is at neighborhood of the next destination. Robot are configured in a relay to guide the unguided person. Therefore robot 1b is positioned at branch point of location of robot 1a)



For claim 4, Vestal modified through Ichinose and Isaza teaches: The method of claim 1,

Vestal does not disclose: wherein the performing at least one round of searching and examining continues until the target is controlled at the branch points or until a number of levels of the branch points reaches a first threshold value.

Isaza teaches: wherein the performing at least one round of searching and examining continues until the target is controlled at the branch points(Figure 1 left, disclosing trajectory of target T and cover set of pursuers P1 and P2 (grey circle). As target is intercepted at intersection of dotted lines. Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target therefore search examining process runs until a location for controlling the target is identified) or until a number of levels of the branch points reaches a first threshold value (Page 54 Problem Formulation, disclosing agents move in a finite and fixed graph, therefore number of locations to access for cover are finite, the process will stop when all the possible locations for cover assessment are considered).

	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to perform at least one round of searching and examining continues until the target is controlled at the branch points or until a 

For claim 5, Vestal modified through Ichinose and Isaza teaches: The method of claim 4, 

Modified Vestal teaches threshold (see claim 4 for modification of utilizing a threshold), however modified art does not disclose: wherein the first threshold value is pre-determined according to a priority of the task.
Vestal discloses different factors in determining which robot to assign ([0164], disclosing priority critical tasks, required time of arrival and position where a task will be performed).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to have a threshold value of finding a location for interception based on a priority, location and nature of the task. Assigning a threshold priority will limit the search of interception point close to the decided location and thereby reducing location search time and processing resources.

For claim 6, Vestal modified through Ichinose and Isaza teaches: The method of claim 2, wherein the selecting, based on the present position of the target, at least one member designated for controlling the target to execute a control task on the target, and determining a designated location where and a designated time when each of the at least one member shall arrive for controlling the target: 



if so, preferably selecting one of the one or more members for controlling the target at the each of the branch points ([0020], disclosing a  suitable mobile robot is selected to handle a job request; see also claim 2 for deploying multiple robots at branch points); 

Vestal does not disclose: otherwise selecting another member on another task having a lower priority for controlling the target at the each of the branch points.

However Vestal discloses assisting robot with high priority task ([0094], disclosing robot with lower priority slows down or stops for robot with higher priority. Therefore robot with lower priority task assists one with higher priority).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to assign a high priority task to robots with lower priority to ensure maximum resources are allocated for a higher priority task.

For claim 7, Vestal modified through Ichinose and Isaza teaches: The method of claim 6, wherein the selecting another member on another task having a lower priority for controlling the target at the each of the branch points comprises:

examining whether a probability of completing the another task if the another member quits the another task is no lower than a second threshold value ([0094], disclosing if it is important 
if so, notifying the another member to quit the another task and join the task([0094], disclosing lead robot slows down or stops for chase robot to get ahead i.e. assisting robot with higher priority task while quitting its own task); 

otherwise maintaining the another member in the another task ([0094], disclosing lead robot maintains its motion when slow down or stopping it not possible. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined).

For claim 8, Vestal modified through Ichinose and Isaza teaches: The method of claim 1, 

Modified Vestal further teaches: further comprising, prior to the selecting, based on the present position of the target, at least one member designated for controlling the target, and determining a designated location where and a designated time when each of the at least one 

wherein: the selecting, based on the present position of the target, at least one member designated for controlling the target, and determining a designated location where and a designated time when each of the at least one member shall arrive for controlling the target, and notifying the designated location and the designated time to the each selected member comprises ([0104], disclosing a command is sent to robot to go to a particular location. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined. [0104], disclosing a command is sent to robot to go to a particular location. Therefore notification with location and time are sent to robot): 

Vestal does not disclose: setting a priority for the task based on information about the target;
estimating, based on the priority for the task, a number of at least one member and a minimum capability for each of the at least one member required for the task.

Ichinose disclose robot guide devices (Column 1 lines 35-39, disclosing robot guide devices to guide unguided persons).


Vestal discloses different job prioritization techniques ([0167], disclosing prioritizing jobs based on how quickly robot can arrive at a location, path driving time and overall performance and throughput of the system. And [0058], disclosing job management system prioritizes requests). Vestal also discloses telepresence application of invention to see and speak with patients remotely.

It would have been obvious to one having ordinary skill in the art to further modify Vestal through teachings of Ichinose and Isaza to prioritize jobs based on information about the target and assign appropriate member (robot) that is capable of performing the job. Doing so will allow system to serve different purposes with a fleet of robots. A job that requires guiding a person has a different priority than a job that requires attending a patient or intercepting a perpetrator that is trying to escape. The functional requirement of robots for these jobs is different as well. Therefore modified art will prioritize a job based on the target and dispatch the right robot, thereby maximize service versatility and efficiency.

For claim 9, Vestal modified through Ichinose and Isaza teaches: The method of claim 1, further comprising: altering a state of each of the at least one member designated for controlling the target into an idle state or a previous state upon completing of the task ([0130], disclosing mobile robot includes reporting and feedback management module that provides real time information about robot to job management system such as position, velocity, job status and batter level. [0097], disclosing robot provides status updates on progress and completion of 

For claim 10, Vestal modified through Ichinose and Isaza teaches: The method of claim 1, 

Modified Vestal does not disclose: further comprising, if any one of the at least one member arrives at a higher-level branch point: cancelling a control over the target at each lower-level branch point subdivided from the higher-level branch point; and notifying each of the at least one member designated for each lower-level branch point to enter into an idle state or a previous state.

Isaza teaches how pursuit of target ends (page 55 column 1 paragraph 3, disclosing agents traverse graph until one of the pursuers occupies same location as the target, and page 55 column 1 1st paragraph disclosing all agents know each other’s positions at all times. Therefore the pursuit is over when a target is captured i.e. pursuer intercepts the target). Once the target is intercepted by one agent, there will be no need for other agents to pursue the target.




For claim 11, Vestal modified through Ichinose and Isaza teaches: The method of claim 1, wherein one or more of the at least one member is a robot ([0020], disclosing job management system determines the job location and operation associated, and selects a suitable robot to handle the job).

For claim 12, Vestal teaches: An apparatus for allocating a task to a group of candidate members communicatively connected thereto to control a target ([0083], disclosing mobile robots configured to engage and interact with people and equipment. Engaging and interacting with people/equipment is controlling a target. [0020], disclosing job management system selects a robot to carry out job request i.e. allocating a task. [0088] and FIG. 2, disclosing factory automation system 200 includes the job management system 205, which is communicatively coupled to a job requesting system 260, a JMS operating terminal 270 and a fleet 290 of autonomously navigating mobile robots 295a-295n), comprising a processor([0025], disclosing job management system to have a microprocessor) and a communication component ([0082-0083], disclosing job management system to utilize variety of different communication methods and interfaces); wherein

the processor is configured: 

to acquire a present position of the target ([0020], disclosing job management system receives coordinates and manages job requests. Coordinates are present position of the target. Target is where a job has to be performed. [0083], disclosing mobile robots configured to engage and interact with people and equipment); 

wherein the operation that the processor acquires a present position of the target comprises: 
obtaining, on a map, coordinates of the present position of the target ([0020], disclosing job management system receives coordinates and manages job requests. Coordinates are present position of the target. [0083], disclosing mobile robots configured to engage and interact with people and equipment i.e. target); and 

based on the present position of the target, to select from the group of candidate members at least one member designated for the task to execute a control task on the target ([0020], disclosing job management system determines the job location and job operation associated, and selects a suitable robot to handle the job. Performing job operation is executing control task on the target), and 

to determine a designated location where and a designated time when each of the at least one member shall arrive for controlling the target ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is 

the communication component is configured:

 to notify the designated location and the designated time to the each selected member ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined) and

to notify the selected each of the at least on member to rush to the designated location within the designated time to control the target ([0020], disclosing job management system selects a robot to carry out job request. Job request specifies a location and job operation, hence designated location is provided to selected robot i.e. selected member. [0032], disclosing queue manager could receive a specified time for performing the job. And robot is selected based on its compatibility with the specified time, therefore the designated time for robot is determined. Hence robot i.e. member is notified to rush to designated location within designated time to control the target)

Vestal does not disclose: and coordinates of branch points, wherein the branch points comprise at least 1st-level branch points;



It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Vestal utilize branch points in work area as taught by Ichinose to accurately and effectively determine capacity of each robot to perform a task at specific location with in specific time: thereby improving overall efficiency of the system.

Vestal also does not teach:
wherein the operation that the processor based on the present position of the target, to select from the group of candidate members at least one member designated for the task to execute a control task on the target comprises:
examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1St -level branch point before the target arrives at a present maximum velocity; and

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1St -level branch point, wherein the designated time is the time period for which the target arrives at the 1St -level branch point at the present maximum velocity, and the designated location is the 1st -level branch point;
or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to ith-level branch points comprises:

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each itch-level branch point;
otherwise, performing another round of searching and examining corresponding to (+1)'h -level branch points;
wherein i is an integer more than one.

Isaza teaches: examining, for each 1st-level branch point, whether one or more members is capable of arriving at the each 1st-level branch point before the target arrives at a present maximum velocity, and the designated location is the 1st -level branch point (Page 54 column 2 Problem Formulation, disclosing vertices are called states and edges are called actions. Edge weights represent distances, therefore edges are paths and states are branch points. Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover set, therefore all the states i.e. branch points are assessed for pursuer to reach before target); and 

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each 1st-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if 

or otherwise, performing at least one round of searching and examining corresponding to higher-level branch points, wherein one of the at least one round of searching and examining corresponding to ith-level branch points comprises: 

examining, for each ith level branch point, whether one or more members is capable of arriving at the each ith-level branch point before the target arrives at a present maximum velocity (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target.  Further disclosing a cover set being a set of all the states pursuer can reach before target. And all the states in which target reaches before pursuers belong to target cover set, therefore all the states i.e. ith level branch points are assessed for pursuer to reach before target); and 

if so, selecting one of the one or more members as one of the at least one member designated for controlling the target at the each ith-level branch point (Page 55-56 The Cover Heuristic, disclosing Pursuer is sent for interception it the system knows which states the pursuer can reach faster than target, i.e. arriving at branch point before target. Page 55 1st column, disclosing game is over if pursuer occupies target’s state and interception happens when one if the pursuers occupies same location as the target. Therefore when it is determined that a state is in cover set, a pursuer is sent for interception at that state); 



wherein i is an integer more than one (page 52 column 2 2nd paragraph, disclosing pursuers compute their respective coves sets independently but with respect to position of other pursuers, thereby avoiding combinatorial explosion of their joint action space and maximize their individual cover set. Therefore one robot computes cover sets for location i and other computes for location i+1, because there are 2 robots, there are 2 cover sets i.e. an integer number more than 1). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of vestal to determine if member can reach a location before the target or not, and selecting a location where member can reach before as taught by Isaza to accommodate, assist or intercept a moving target where cooperation of target is not desired or possible.
For claim 13, Vestal modified through Ichinose and Isaza teaches: The apparatus of claim 12,



Ichinose teaches different members deployed to branch points (Fig 4 and column 4 lines 49-67, disclosing robot 1a guiding person 2 and robot 1b is at neighborhood of the next destination. Robot are configured in a relay to guide the unguided person. Therefore robot 1b is positioned at branch point of location of robot 1a)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Vestal deploy multiple members to branch points as taught by Ichinose to increase overall coverage and  range the system.

For claim 15, Vestal modified through Ichinose and Isaza teaches: The apparatus of claim 12, 
Modified Vestal does not disclose: further comprising a setting module, configured to set a priority for the task based on information about the target, wherein: the control module is further configured to estimate, based on the priority for the task, a number of at least one member and a minimum capability for each of the at least one member required for the task.

Ichinose discloses robot guide devices (Column 1 lines 35-39, disclosing robot guide devices to guide unguided persons).
Isaza discloses moving target pursuit (page 54 column 1 Introduction, disclosing moving target pursuit in law enforcement to capture a moving target).


It would have been obvious to one having ordinary skill in the art to further modify Vestal through teachings of Ichinose and Isaza to prioritize jobs based on information about the target and assign appropriate member (robot) that is capable of performing the job. Doing so will allow system to serve different purposes with a fleet of robots. A job that requires guiding a person has a different priority than a job that requires attending a patient or intercepting a perpetrator that is trying to escape. The functional requirement of robots for these jobs is different as well. Therefore modified art will prioritize a job based on the target and dispatch the right robot, thereby maximize service versatility and efficiency.

For claim 16, Vestal modified through Ichinose and Isaza teaches: The apparatus of claim 12, 

Modified Vestal further teaches: wherein the processor is further configured: to determine, for each of the branch points, whether one or more members in an idle state can be selected ([0032], disclosing a robot that is in idle state is selected to perform a task); and 
if so, to preferably select one of the one or more members for controlling the target at the each of the branch points(([0032], disclosing a robot that is in idle state is selected to perform a task; See also claim 13 or deploying multiple members); 



However Vestal discloses assisting robot with high priority task ([0094], disclosing robot with lower priority slows down or stops for robot with higher priority. Therefore robot with lower priority task assists one with higher priority).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to assign a high priority task to robots with lower priority to ensure maximum resources are allocated for a higher priority task.

Vestal also does not disclose: to set a priority for the task based on information about the target.

Ichinose discloses robot guide devices (Column 1 lines 35-39, disclosing robot guide devices to guide unguided persons).

Isaza discloses moving target pursuit (page 54 column 1 Introduction, disclosing moving target pursuit in law enforcement to capture a moving target).

Vestal discloses different job prioritization techniques ([0167], disclosing prioritizing jobs based on how quickly robot can arrive at a location, path driving time and overall performance and throughput of the system). Vestal also discloses telepresence application of invention to see and speak with patients remotely.


For claim 17, Vestal modified through Ichinose and Isaza teaches: The apparatus of claim 12, 
Vestal does not disclose: wherein: the control module is further configured, if any one of the at least one member arrives at a higher-level branch point, to cancel a control over the target at each lower- level branch point subdivided from the higher-level branch point; and the notification module is further configured to notify each of the at least one member designated for each lower-level branch point to enter into an idle state or a previous state.

Isaza teaches how pursuit of target ends (page 55 column 1 paragraph 3, disclosing agents traverse graph until one of the pursuers occupies same location as the target, and page 55 column 1 1st paragraph disclosing all agents know each other’s positions at all times. 

Therefore the pursuit is over when a target is captured i.e. pursuer intercepts the target). Once the target is intercepted by one agent, there will be no need for other agents to pursue the target.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Vestal to include wherein: the control module is further configured, if any one of the at least one member arrives at a higher-level branch point, to cancel a control over the target at each lower- level branch point subdivided from the higher-

For claim 18, Vestal teaches: 18. A system for controlling a target, comprising: a control terminal, comprising a device according to claim 12; and 

a group of candidate members, each communicatively connected to the control terminal, and configured to control the target under control of the control terminal ([0088] and FIG. 2, disclosing factory automation system 200 includes the job management system 205, which is communicatively coupled to a job requesting system 260, a JMS operating terminal 270 and a fleet 290 of autonomously navigating mobile robots 295a-295n).

For claim 19, Vestal teaches: The system of claim 18, wherein the control terminal is in a cloud ([0085], disclosing job management system could be located outside physical environment, such as internet cloud).

For claim 20, Vestal teaches: The system of claim 18, wherein one or more of the group of candidate members is a robot ([0020], disclosing job management system determines the job location and operation associated, and selects a suitable robot to handle the job).

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vestal (US Publication NO. 20140365258) in view of Ichinose (US Patent No. 8195353), Isaza (NPL, A Cover-Based 

For claim 21, Vestal modified through Ichinose and Isaza teaches: The method of claim 1, 

Vestal does not teach: wherein when the target is on a certain road and not at an intersection, an intersection immediately next to the target on this road is the 1 st-level branch point;
when the target is at an intersection of two or more roads, an intersection adjacent to the target on each road where the target is located is the 1st-level branch point.

Grant teaches of deploying robots to intersections next to target location (column 5 lines 6-50, disclosing secondary drones i.e. robots are deployed automatically. And column 7 lines 1-13, disclosing secondary drones are deployed down the road from crash site (target location) such as an intersection or an exit in order to warn those vehicles and drivers to slow down, stop, or reroute—potentially preventing additional vehicle crashes as traffic backs up. Hence secondary drones are deployed at intersection immediately next to target when target is not at intersection). And when target is at intersection. Secondary drones are deployed to intersection adjacent to target location (figure 3 and column 13 lines 39-50, disclosing crash is at intersection. Hence secondary drones will be deployed at adjacent intersections).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to treat intersection near target location as 1st level branch point as taught by Grant to deploy secondary robots to warn others and prevent additional incidents and backups.

For claim 22, claim 21, Vestal modified through Ichinose and Isaza teaches: The apparatus of claim 12, wherein:

Modified Vestal does not teach: when the target is on a certain road and not at an intersection, an intersection immediately next to the target on this road is the 1 st-level branch point;
when the target is at an intersection of two or more roads, an intersection adjacent to the target on each road where the target is located is the 1st-level branch point.

Grant teaches of deploying robots to intersections next to target location (column 5 lines 6-50, disclosing secondary drones i.e. robots are deployed automatically. And column 7 lines 1-13, disclosing secondary drones are deployed down the road from crash site (target location) such as an intersection or an exit in order to warn those vehicles and drivers to slow down, stop, or reroute—potentially preventing additional vehicle crashes as traffic backs up. Hence secondary drones are deployed at intersection immediately next to target when target is not at intersection). And when target is at intersection. Secondary drones are deployed to intersection adjacent to target location (figure 3 and column 13 lines 39-50, disclosing crash is at intersection. Hence secondary drones will be deployed at adjacent intersections).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Vestal to treat intersection near target location as 1st level branch point as taught by Grant to deploy secondary robots to warn others and prevent additional incidents and backups.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gauglitz (US 20180265194) teaches of dispatching a drone i.e. robot to a user location and a drone from the fleet is determined based on given drone, the current location of the drone with respect to the target, the flight path required for a drone to travel from its current location to the target, the length of such flight path and the time required for the drone to traverse it and other factors: See [0018].

Deyle (US 20200053325) teaches of intercepting an individual to obstruct and prevent the individual from crossing a boundary and may perform an enhanced security operation: See [0152].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664